Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 1, line 11, “, hereinafter referred to as disturbed time segment ([0, t1]),” should be deleted.
Claim 1, lines 15-16, “, hereinafter referred to as undisturbed time segment ([t1, t2]),” should be deleted.
Claim 1, line 21, “those interference” should be -- the measured interference --.
Claim 4, lines 1-2, “wherein said step of filtering the measured interference values (I(x,y)) is carried out” should be -- further comprising the step of filtering the measured interference values (I(x,y)) carried out --.
Claim 9, line 1, “claim 6” should be -- claim 8 --.
Claim 11, lines 13-14, “, hereinafter referred to as disturbed time segment ([0, t1]),” should be deleted.
Claim 11, line 18, “, hereinafter referred to as undisturbed time segment ([t1, t2]),” should be deleted.
Claim 11, line 22, “those interference” should be -- the measured interference --.
Claim 12, line 2, “apparatus (10) in” should be -- apparatus (10) is --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for reciting the limitation “hereinafter referred to as disturbed time segment ([0, t1])” in line 11. What is the element that is referred to as disturbed time segment ([0, t1])? How is the element that is referred to as disturbed time segment ([0, t1])?
Claim 1 is indefinite for reciting the limitation “hereinafter referred to as undisturbed time segment ([t1, t2])” in lines 15-16. What is the element that is referred to as undisturbed time segment ([t1, t2])? How is the element that is referred to as undisturbed time segment ([t1, t2])?
Claim 2 recites the limitation "the wave fronts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said step of filtering the measured interference values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the noise signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is indefinite for reciting the limitation “hereinafter referred to as disturbed time segment ([0, t1])” in lines 13-14. What is the element that is referred to as disturbed time segment ([0, t1])? How is the element that is referred to as disturbed time segment ([0, t1])?
Claim 11 is indefinite for reciting the limitation “hereinafter referred to as undisturbed time segment ([t1, t2])” in line 18. What is the element that is referred to as undisturbed time segment ([t1, t2])? How is the element that is referred to as undisturbed time segment ([t1, t2])?
Claims 1-14 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose an apparatus and/or method for carrying out a time-resolved interferometric measurement, which includes a temporal interference switch or gate for disturbing or destroying an interference pattern (IP) in at least one time segment of a given exposure time (T) such that corresponding measured interference values (I(x,y)) describe a disturbed or destroyed interference pattern (IP), and less disturbing the interference pattern (IP) or undisturbed the interference pattern (IP) in at least one other time segment of the given exposure time (T) such that corresponding measured 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Zwier (2019/0219931) discloses a metrology apparatus for measuring a target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881